1

2

3                               UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                     ***
6     HOWARD LEE WHITE,                                     Case No. 3:18-cv-00037-MMD-CLB
7                                       Plaintiff,                     ORDER
             v.
8     ROMEO ARANAS, et. al.,
9                                 Defendants.
10
            On January 22, 2018, Plaintiff Howard White, then an inmate in the custody of the
11
     Nevada Department of Corrections, initiated this prisoner civil rights action pursuant to 42
12
     U.S.C. § 1983. (ECF No. 1-1.) On January 7, 2021, Defendant Romeo Aranas filed a
13
     suggestion of death on the record. (ECF No. 36.) On January 11, 2021, pursuant to
14
     Federal Rule of Civil Procedure 25(a)(1), the Court directed any party or the decedent’s
15
     successor or representative to file a motion for substitution within 90 days after service of
16
     a statement noting death. (ECF No. 37.) That deadline has now expired, and no party has
17
     filed a motion for substitution.
18
            Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is
19
     not extinguished, the court may order substitution of the proper party. A motion for
20
     substitution may be made by any party or by the decedent’s successor or representative.
21
     If the motion is not made within 90 days after service of a statement noting the death, the
22
     action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).
23
            It is therefore ordered that this action is dismissed with prejudice because no
24
     motion for substitution was made in accordance with the Court’s January 11, 2021 order.
25
            The Clerk of Court is directed to enter judgment accordingly and close this case.
26
            DATED THIS 28th Day of April 2021.
27

28                                                   MIRANDA M. DU
                                                     CHIEF UNITED STATES DISTRICT JUDGE
